In re BellSouth Telecommunications Inc. d/b/a; Directional Road Boring Inc.; AT & T Louisiana; Gemini Insurance Company; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of St. Bernard, 34th Judicial District Court Div. A, No. 108-805; to the Court of Appeal, Fourth Circuit, No. 2008-C-0964.
Granted.
There exist genuine issues of material fact that require a trial on the merits. The decision of the trial court is vacated. The case is remanded to the trial court for further proceedings.